Citation Nr: 1010036	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-38 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Graves' disease and/or 
an environmental disability, to include as due to exposure to 
environmental toxins during service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
October 1980 to April 1981, and from February 1991 to June 
1991, with additional Reserve service through January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Oakland, California (RO).


FINDINGS OF FACT

1.  The Veteran's service personnel records, to include her 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, do not reflect that 
the Veteran had overseas service, to include service in 
Southwest Asia during the Persian Gulf conflict, during her 
two periods of ACDUTRA.

2.  The Veteran's service treatment records reflect that she 
received certain medications in preparation for possible 
overseas deployment, but do not reflect that she experienced 
complications from those medications, do not show evidence of 
abnormal thyroid function, and do not contain a diagnosis of 
Graves' disease.  

3.  A current diagnosis of Graves' disease, co-diagnosed in 
some records as hyperthyroidism, is of record.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's Graves' disease to her military service.


CONCLUSION OF LAW

Graves' disease and/or an environmental disability were not 
incurred in, or aggravated by, service, and are not due to 
exposure to claimed exposure to environmental toxins in 
Southwest Asia.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that exposure to 
environmental toxins during service in Southwest Asia in 1991 
has caused Graves' disease (a thyroid disorder).  She has 
also asserted that these disorders could have resulted from 
medications given prior to, and in anticipation of, said 
overseas service.  Thus, the Board will consider entitlement 
to service connection for the issue on appeal on both bases, 
as well as whether the Graves' disease is due to some other 
incident in service.  See Robinson v. Mansfield, 21 Vet. App. 
545 (2008).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  Active military, naval, or air service also includes 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled from an injury incurred 
in the line of duty.  Id.  Accordingly, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated, while performing ACDUTRA 
or from injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  
ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2009).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Factual Background

The Veteran's service treatment records do not reflect any 
chronic pain symptomatology, abnormal thyroid function, or a 
diagnosis Graves' disease.  Indeed, her service treatment 
records are limited to notations of back pain, gynecological 
concerns, sinusitis, and seasonal allergies (hayfever).  

Review of the Veteran's claims file reveals that the Veteran 
gave a history of having had Graves' disease since 1993 and 
that she had affirmatively received treatment for Graves' 
disease since at least 1995.  See 1993 SSA reports and 
Medical reports from St. Vincent's Medical Center dated in 
May 1995.  The Veteran was diagnosed with hyperthyroidism, 
and prescribed Inderal for treatment.  VA outpatient 
treatment records dated from that time forward reflect 
concurrent diagnoses of hyperthyroidism and Graves' disease.  
A February 1997 chest x-ray showed an enlarged thyroid; in 
May 1997, the clinical findings of a thyroid uptake test were 
consistent with Graves' disease.  As a result, the Veteran 
was treated with radioablation; that treatment was repeated 
in future visits to include in April 2000.  From the time of 
the first radioablation, the Veteran was prescribed a regimen 
of Synthroid, a synthetic thyroid hormone replacement 
medication.  The co-diagnoses of hyperthyroidism and Graves' 
disease are noted in the record as recently as July 2009.  
Thus, a current diagnosis of Graves' disease 
(hyperthyroidism) is of record.




Status as Persian Gulf Veteran

VA is authorized to compensate any Persian Gulf veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

As noted above, the Veteran contends that she has sustained 
both Graves' disease and a chronic pain disorder due to 
exposure to environmental toxins during her service in 
Southwest Asia during the Persian Gulf conflict.  However, 
the record does not support her contention in this regard.  
Her Department of Defense Form DD-214, Armed Forces of the 
United States Report of Transfer of Discharge (DD-214), 
reflects ACDUTRA from February 1992 to June 1991, and that 
she was called into active service "in support of Operation 
Desert Storm."  However, that record, and the remaining 
service personnel records, does not reflect that she ever 
left the United States.  Indeed, her DD-214 shows 0 years, 0 
months and 0 days of foreign service.  Similarly, her 
personnel record's listing of her "Current and Previous 
Assignments" shows that while she was mobilized for 
Operation Desert Storm, she served that period as an 
Administrative Assistant at Fort McPherson, Georgia.  

Additionally, although the Veteran has repeatedly asserted to 
various VA and private medical professionals that she 
believes she has "Gulf War Syndrome," and was exposed to 
toxins to include nerve gas during her service in Southwest 
Asia, there is no evidence that this was ever confirmed.  To 
that end, the Veteran herself stated in an April 2000 report 
of contact to a VA employee that she never served overseas in 
the Persian Gulf area.  This admission goes towards the 
credibility of the Veteran's assertions that she did, in 
fact, serve overseas.  Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006).  Additionally, an October 2003 investigative 
document generated by the Social Security Administration 
(SSA) noted that it was "the [Veteran] who made that 
diagnosis to validate her multiple symptoms . . . this 
claimant wasn't even deployed to the theater of combat."  
While the Board is not required to accept the findings of 
SSA, it finds in this case that this October 2003 SSA 
document is also probative in determining the Veteran's 
credibility with respect to her claimed Persian Gulf service.  
See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000); see 
also Coburn, 19 Vet. App. at 432.  In this regard, the 
Veteran has been asked in multiple duty-to-assist letters to 
provide proof of her Persian Gulf service.  She has yet to do 
so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsidered, 1 Vet. App. 406 (1991).  

Accordingly, the Board finds that the Veteran is not 
considered to have served in the Persian Gulf theater.  As 
such, service connection for Graves' disease and/or for an 
environmental disability based on exposure to toxins during 
service in Southwest Asia is not warranted.

Alternate Theory of Entitlement

As noted above, the record reflects that the Veteran was 
mobilized into ACDUTRA in February 1991 in support of 
Operation Desert Storm.  To that end, the Veteran has also 
alleged in an April 2000 statement that her Graves' disease 
and/or environmental disability was the result of medications 
she consumed prior to deployment to Southwest Asia.  The 
record reflects that in September 1990, she requested 
instruction in the taking of certain medications, to include 
chloroquine phosphate and prinaquine phosphate, prior to 
deployment overseas.  However, her service treatment records 
do not show that she ever actually took these medications, 
only that she was instructed on when to take them prior to 
her overseas deployment (which, as noted above, did not occur 
based on the record).  Moreover, her service treatment 
records, to include a March 1991 periodic physical 
examination, do not subjectively or objectively reflect that 
she had experienced any adverse reaction to the medications 
she was given.  There is also no evidence in the record, 
dated subsequent to that time, that her Graves' disease was 
the result of said medications.  

The January 1995 VA outpatient treatment record is the first 
objective medical evidence of Graves' disease and/or 
hyperthyroidism.  Although the record reflects that the 
Veteran has alternatively argued that she was first diagnosed 
with Graves' disease in 1991, 1993, and 1994, there is no 
evidence of Graves' disease, or abnormal thyroid function, 
prior to that time.  Indeed, the Veteran is competent to 
report her symptoms, but she lacks the medical training 
necessary to determine the etiology of her Graves' disease, 
the diagnosis of requires objective medical findings like 
those resulting from the February 1997 chest x-ray and May 
1997 thyroid uptake test.  Compare Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), with Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, there is no evidence of thyroid 
abnormality shown in service, and no diagnosis of Graves' 
disease is evident until approximately 3 years subsequent to 
her most recent period of ACDUTRA.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  For these reasons, service 
connection for Graves' disease and/or hyperthyroidism is not 
warranted.

Because the probative and persuasive evidence of record does 
not reflect that the Veteran served in Southwest Asia, and 
does not relate her Graves' disease to her military service, 
the preponderance of the evidence is against her claim.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
January 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although this 
letter was dated subsequent to the initial adjudication of 
the Veteran's claim, she was afforded additional time in 
which to submit evidence pertinent to his claim prior to the 
readjudication of her claim in the June 2005 and August 2008 
supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating in an August 2008 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran's Social Security Administration (SSA) disability 
determinations, and the medical records considered in making 
those decisions, were obtained in August 2007.  38 C.F.R. 
§ 3.159 (c) (2).  Although a VA examination was not conducted 
with respect to the Veteran's claim, VA is not required to 
obtain an examination when there are no questions of medical 
fact requiring resolution by a medical professional.  See 38 
C.F.R. § 3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, following the March 2009 Remand in this case, 
in April 2009, the RO requested the addresses of and 
authorization to obtain records from each of five private 
medical providers.  Of those addresses and authorizations 
provided by the Veteran, the RO received in May 2009 records 
from one physician, a negative response from two physicians, 
and no response from two additional physicians.  The 
physicians who did not respond were again contacted in July 
2009.  The Veteran was notified in August 2009 of the RO's 
inability to obtain those records due to those physicians' 
lack of response; she was provided an opportunity to respond 
prior to the issuance of the September 2009 supplemental 
statement of the case.  Accordingly, the Board finds that 
there has been substantial compliance with the directives of 
the March 2009 Remand in this case, such that an additional 
remand to comply with such directives is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Service connection for Graves' disease and an environmental 
disability, to include as due to exposure to toxins during 
service in Southwest Asia, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


